B. P. SAPPOLD, J.
The suit was by one plaintiff against two defendants for damages for breaches of two attachment bonds executed by them. There was no error in this. Where the same form of action may be adopted for several distinct injuries, the plaintiff may in general proceed for all in one action, though the several rights af*338fected were derived from different titles. — Obit. Plead, vol. 1, p. 201.
The breaches were sufficiently assigned. One of the conditions of the bonds was, that the obligors would pay-to the defendant in the attachment suit all such damages and costs as he might sustain by the wrongful or vexatious suing out of the attachment. Some one of the several causes for which an attachment may issue should have existed and been known to the obligors when they applied for the attachment. They are not confined in their defense to the one alleged in their affidavit. If any of the grounds for-the issue of the attachment existed, it was not sued out wrongfully or vexatiously. If none existed, it was. A clear and well defined material issue was presented by the pleading of the plaintiff. — Lockhart v. Woods, 38 Ala. 631; Wood v. Barker, 37 Ala. 60; Kirksey v. Jones, 7 Ala. 622.
The judgment is reversed and the cause remanded.